Citation Nr: 0207254	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, with myalgia of right temporali and 
masseter muscles.

2.  Entitlement to an initial evaluation in excess of 10 
percent for decreased function of the right mental nerve.

[The issues of entitlement to higher initial evaluations for 
a fracture of the right mandible and left condyle, with 
temporomandibular joint arthritis; and residuals of a 
surgical scar of the right chin will be addressed in a 
separate, forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board has determined that further development is 
warranted in regard to the issues of entitlement to higher 
initial evaluations for a fracture of the right mandible and 
left condyle, with temporomandibular joint arthritis; and 
residuals of a surgical scar of the right chin.  This 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9, and 
these issues will be addressed in a separate, forthcoming 
decision.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).

In this regard, the Board notes that, beginning with a 
February 1999 rating decision, the veteran's service-
connected residuals of a surgical scar of the right chin were 
not listed among the veteran's service-connected disabilities 
or considered as part of the total disability rating.  This 
omission was noted by the veteran's representative in a June 
2002 submission, and the representative raised the issue of 
clear and unmistakable error in the February 1999 rating 
decision to the extent that the disability evaluation for 
residuals of a surgical scar of the right chin was 
"dropped."  Rather than to refer this issue back to the RO, 
the Board would simply point out to the RO that service 
connection was granted for this disability, and an initial 
evaluation was assigned; and there is no indication 
whatsoever that procedures were set forth to sever service 
connection for this disability.  Therefore, this disability 
should be included in the combined disability evaluation.  As 
indicated above, as further development has been found to be 
warranted in regard to the issue of entitlement to a higher 
initial evaluation for this disability, this evaluation will 
be addressed in a separate and forthcoming decision.  

In the June 2002 submission, the veteran's representative 
also raised the issue of entitlement to service connection 
for a sinus disorder.  This matter is referred back to the RO 
for appropriate action. 

Also, in February 1999, the RO granted a separate 10 percent 
evaluation for the veteran's headaches, with myalgia of the 
right temporali and masseter muscles, effective from February 
12, 1997.  This disability had initially been included as 
part of the evaluation for a fracture of the right mandible 
and left condyle, for which a Substantive Appeal had been 
perfected.  As the 10 percent evaluation represents less than 
the maximum available under applicable diagnostic criteria, 
this matter remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Additionally, the veteran's appeal initially included the 
issues of entitlement to service connection for tinnitus, 
hearing loss, degenerative joint disease of the cervical 
spine, and a left eye cataract.  However, service connection 
has since been granted for all of these disorders.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's headaches, with myalgia of right temporali 
and masseter muscles, are not productive of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.

3.  The veteran's decreased function of the right mental 
nerve is no more than moderate in degree, with numbness and 
partial paresthesias.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for headaches, with myalgia of right temporali and 
masseter muscles, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  The criteria for an initial evaluation in excess of 10 
percent for decreased function of the right mental nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 
4.124a, Diagnostic Code 8100 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the claims addressed in this 
decision, and no further assistance is required in order to 
comply with the VA's statutory duty to assist the veteran 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
the nature and extent of the disabilities at issue in this 
case.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the April 1995 
Statement of the Case and in subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  Specifically, the RO set forth the applicable 
regulations and indicated the types of scenarios under which 
the veteran's claims might be granted.

Additionally, the Board notes that the RO informed the 
veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West 1991 & Supp. 2001), as contained in 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), in a July 2001 letter.


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  Where the 
particular disability for which the veteran is service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001); see also Lendenmann v. Principi, 3 Vet. App. 
345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

III.  Headaches

The veteran's headaches were initially included in the grant 
of service connection for a fracture of the right mandible 
and left condyle.  In a February 1999 rating decision, the RO 
assigned a separate 10 percent evaluation for this 
disability, effective from February 1997.  This evaluation 
has since remained in effect and remains at issue in this 
case.

The RO based the 10 percent evaluation on the results of a 
February 1997 VA orthopedic examination, during which the 
veteran reported global headaches.  A consultation revealed 
severe palpating pain of the right temporali and masseter, 
and a diagnosis of severe headaches was rendered.

A May 1999 VA examination revealed myalgia of the right 
temporalis and masseter muscles.

During a June 2001 VA upper respiratory examination, the 
veteran reported frequent right-sided headaches that radiated 
down his neck.  He also complained of headaches at the right 
temporal mandibular areas during a VA neurological 
examination from that date.  The examiner diagnosed right 
temporal and masseter pain, part of which might be 
psychologically based, "but some genuine pain is 
acknowledged."  The examiner found no significant 
incapacitation as to unemployability. 

The RO has evaluated the veteran's headaches by analogy under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).  Under this section, a 10 percent evaluation is 
warranted in cases of characteristic prostrating attacks 
averaging one in two months over the last several months, 
while a 30 percent evaluation is in order in cases of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

In this case, the Board is aware that the veteran has 
complained of pain resulting from his headaches, and at least 
one examiner has described this pain as severe.  However, 
there is no indication from the claims file that the 
veteran's headaches have been productive of prostrating 
attacks, as opposed to pain.  Moreover, the veteran's 2001 
neurological examination report indicates that his 
disabilities did not result in significant interference with 
employability.  In short, the evidence of record simply does 
not indicate the type of findings that would support an 
initial evaluation in excess of 10 percent for headaches at 
any point during the pendency of this appeal, and the 
veteran's claim for that benefit must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

IV.  Decreased function of the right mental nerve

In a February 1995 rating decision, the RO granted service 
connection for decreased function of the right mental nerve 
and assigned a 10 percent evaluation, effective from June 
1994.  In this decision, the RO cited to the veteran's 
history of an in-service right mandible fracture.  The 10 
percent evaluation has since remained in effect and is at 
issue in this case.

At the time of the appealed rating decision, the claims file 
included a May 1994 private medical record which indicates 
that the veteran had residual partial paresthesia of the chin 
and lip, secondary to damage to the alveolar nerve.  

A January 1995 VA examination revealed a fifty percent 
decrease in function of the right mental nerve.  Numbness of 
the right lip was noted, but no other pathology was 
described.

During his October 1995 VA hearing, the veteran reported 
numbness from just below his jawbone to around his mouth 
level.  He indicated that he would not be able to feel a 
laceration in this area.

In February 1997, a VA examination revealed "100% 
Anesthesia" of the right mental nerve, with no further 
explanation offered.

A May 1999 VA examination report reflects that the veteran's 
right mental nerve was "50% nonfunctional."

A June 2001 VA neurological examination revealed some 
numbness over the right mental nerve area.  This disability 
was described as secondary to an operation and not "the 
accident residuals," as "they had to cut the mental nerve 
and secondary mild loss of the right mental area was the 
consequence."  Otherwise, the cranial nerves were in good 
function and order.  In rendering diagnostic impressions, the 
examiner noted that, aside from right temporal and masseter 
pain, the neurological examination was normal.  The examiner 
further noted no "significant incapacitation" in regard to 
the question of unemployability.

The RO has evaluated the veteran's decreased function of the 
right mental nerve at the 10 percent rate by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2001).  Under this 
section, a 10 percent evaluation is warranted for incomplete 
and moderate paralysis of the fifth (trigeminal) cranial 
nerve, while a 30 percent evaluation is in order for 
incomplete and severe paralysis of this nerve.

In this case, the Board notes that, in January 1995 and May 
1999, a 50 percent decrease in right mental nerve function 
was noted, thus raising the question of whether this 
disability is better described as moderate or severe.  
However, other neurological examinations conducted during the 
pendency of this appeal have indicated that the veteran's 
disability has been limited to numbness and partial 
paresthesias.  Of particular importance is the July 2001 VA 
opinion that the veteran was not significantly incapacitated 
in regard to the question of unemployability.

As such, the Board finds that the evidence of record 
establishes that the veteran's right mental nerve disability 
picture much more closely resembles the criteria for a 10 
percent evaluation than that for a 30 percent evaluation, as 
this disability is far more aptly described as moderate than 
as severe.  Therefore, the preponderance of the evidence is 
against his claim for a higher initial evaluation for this 
disability.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable.


V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the disabilities addressed in this decision have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for headaches, with myalgia of right temporali 
and masseter muscles, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for decreased function of the right mental 
nerve is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

